Hurt, Judge.
The appellant was indicted by the grand jury of Holán county for the murder of Ben Warren, in Sweetwater, on February 10,1885. He was arrested on the 26th day of June, 1885, and on the same day sued out a writ of habeas corpus for bail, which, upon the hearing on the writ, was refused; from which judgment the appellant prosecutes this appeal.
“ All prisoners shall be bailable by sufficient sureties, unless for capital offenses when the proof is evident.” (Bill of Eights, section 11.)
That the party or parties killing Ben Warren were guilty of murder of the first degree, and hence guilty of a capital offense, there cannot be the slightest doubt. The only question arising in this case is whether the proof is evident that appellant, either alone or with others, killed Ben Warren?
What are we to understand to be the meaning of the word “ evident? ” Mr. Webster defines it thus: “ Manifest, plain, clear, obvious, apparent, notorious.” “ Evidently: ” “ In an evident manner, clearly, obviously, plainly.” How, unless it plainly, clearly, obviously appear by the proof that appellant alone, or with others, killed Ben Warren, the appellant is by virtue of the Constitution entitled to bail.
We are of the opinion that the facts, as presented by the record, do not show with reasonable certainty that the appellant alone, or with others, killed the deceased. It is not thought prudent in cases of this character to comment upon the facts for the purpose of supporting the correctness of the conclusions reached by the court, in granting or refusing bail, because a discussion of the facts might improperly influence the jury on the final trial of the cause below.
For the error in the court in refusing to admit appellant to bail, the judgment is reversed, and it is ordered and adjudged that he be admitted to bail in the sum of §7,000.
Ordered accordingly■
[Opinion delivered October 14, 1885.]